Opinion by
Oliver, P. J.
The reduction from 1% cents to % of 1 cent per pound under paragraph 720 (a) (2) applies to “hard dry-smoked herring.” The sole question therefore before the court is whether the merchandise in question, samples of which were received in evidence, is hard dry-smoked herring., Two witnesses for the plaintiff so testified, which testimony stands uneontradicted. On the record presented and following Haram v. United States (5 Cust. Ct. 159, C. D. 390) and Abstract 47465 the merchandise was held dutiable at % of 1 cent per pound as claimed.